DETAILED ACTION
Claims 1-13 are allowed.
This office action is responsive to the amendment filed on 11/01/21.  As directed by the amendment: claims 1-3 and 8 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-13 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a kettle comprising the claimed vessel and lid assembly removably received on the upper opening of the vessel which has a bracket coupled to an underside and a filter plate pivotally coupled to the bracket between the extended and retracted positions, the filter plate contacts the inner surface of the vessel when the filter late is in the extended position and the filter plate and bracket define a filter assembly that is removably received in the cavity of the vessel as recited in Claim 1.   Further, the prior art does not disclose a kettle comprising the claimed vessel, pouring path defined between the cavity of the vessel and the spout, and a lid assembly removably received on the upper opening of the vessel which includes a filter plate operably coupled to an underside of the lid assembly and operable between extended and retracted positions, in which the filter plate contacts an inner surface of the vessel when the filter plate is in the extended position, and the filter plate is removably received in the cavity of the vessel as recited in Claim 8.
          The closest prior art references of record are Gurney (GB 2302498) and Wen (EP 2818084).  While Gurney does teach a filter assembly, the filter assembly is provided on the rim and handle, and does not teach that the filter assembly is part of the removable lid assembly.  With the amended features of the independent claims of the instant patent application, the lid assembly is a removable unit that is one and the same with the filter assembly.   Thus the bracket and filter plate are also removable from the vessel with the lid assembly, and as such, the filter assembly is removably received in the cavity of the vessel.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761